      Case 2:19-cv-05444-DMF Document 52 Filed 05/27/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John Laake,                                        No. CV-19-5444-PHX-DMF
10                  Plaintiff,
11   v.                                                 ORDER
12   Dirty World LLC, et al.,
13                  Defendants.
14
15
16          This matter is before the Court on Plaintiff’s Motion for Judge Recusal (Doc. 51).

17   Plaintiff argues that the undersigned should recuse pursuant to 28 U.S.C. § 455. Plaintiff’s

18   motion is based on 1) Plaintiff’s misplaced belief that under the Notice and General Order

19   issued at the start of this case (Doc. 6), MIDP disclosures and discovery were triggered

20   earlier in the case and by Dirty World’s Rule 12(b) motion and appearance, and 2)

21   Plaintiff’s disagreement and dissatisfaction with the Court’s legal rulings in this case.

22          As an initial matter, a motion for judicial recusal under § 455 “is directed to the

23   judge, rather than the parties, and is self-enforcing on the part of the judge.” United States

24   v. Sibla, 624 F.2d 864, 867-68 (9th Cir. 1980).

25          First, Plaintiff’s motion is not timely. The Ninth Circuit requires “reasonable

26   promptness after the ground for such a motion is ascertained.” Preston v. United States,

27   923 F.2d 731, 33 (9th Cir. 1991). Here, Plaintiff complains about the lack of MIDP

28   disclosures and discovery under the Notice and General Order issued at the start of this
      Case 2:19-cv-05444-DMF Document 52 Filed 05/27/20 Page 2 of 3



 1   case (Doc. 6) and once Dirty World appeared through a Rule 12(b) motion (Doc. 30), but
 2   Dirty World’s Rule 12(b) appearance was on March 16, 2020, over two months before
 3   Plaintiff’s motion to recuse. Plaintiff submitted numerous filings after Dirty World
 4   appeared through a Rule 12(b) motion, but none of Plaintiff’s filings requested MIDP
 5   disclosures or discovery in accordance with the Notice and General Order issued at the
 6   start of this case (Doc. 6). Further, this case was filed by Plaintiff in October 2019, and
 7   assigned to undersigned at the time of filing. Plaintiff’s motion to recuse comes after the
 8   case has been pending for over six months and numerous rulings in this case by
 9   undersigned.
10          Second, Plaintiff is incorrect about timing and requirements of MIDP disclosures
11   and discovery. Mandatory initial discovery and disclosures are triggered by a Rule 12(a)
12   responsive pleading, not a 12(b) motion as Dirty World filed in this case (Doc. 6 at 5, ¶ 6;
13   Doc. 30). In addition, the Court granted Dirty World’s 12(b) motion on its merits a month
14   after Dirty World’s appearance, obviating the need to set a pretrial conference under the
15   Notice and General Order issued at the start of this case (Doc. 6) and Rule 16, Federal
16   Rules of Civil Procedure.
17          Third, “‘judicial rulings almost never constitute valid basis for a bias or partiality
18   motion[.]’” United States v. Chischilly, 30 F.3d 1144, 1149 (9th Cir. 1994), cert. denied,
19   513 U.S. 1132 (1995) (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)). Thus,
20   adverse rulings against a party are generally “not sufficient to require recusal, even if the
21   number of such rulings is extraordinarily high.” McCalden v. Cal. Library Ass’n, 955 F.2d
22   1214, 1224 (9th Cir. 1990), cert. denied, 504 U.S. 957 (1992) (citing Matter of Beverly Hills
23   Bancorp, 752 F.2d 1334, 1341 (9th Cir. 1984)); see Stivers v. Pierce, 71 F.3d 732, 741-42
24   (9th Cir. 1995) (Nor would the Board’s repeated unfavorable rulings, standing alone, be
25   sufficient to support a claim that [defendant] or any other member of the Board was actually
26   biased against [plaintiff].”) (citing McCalden, 955 F.2d at 1224); Mayes v. Leipziger, 729
27   F.2d 605, 607 (9th Cir. 1984). Plaintiff’s complaints about undersigned’s rulings against
28   his positions are not reason to recuse.


                                                 -2-
      Case 2:19-cv-05444-DMF Document 52 Filed 05/27/20 Page 3 of 3



 1          Fourth, “[t]he standard for recusal under 28 U.S.C. §§ 144, 455 is ‘whether a
 2   reasonable person with knowledge of all the facts would conclude that the judge’s
 3   impartiality might reasonably be questioned.’” United States v. Studley, 783 F.2d 934, 939
 4   (9th Cir. 1986). “The alleged prejudice must result from an extrajudicial source; a judge’s
 5   prior adverse ruling is not sufficient cause for recusal.” Id. For example, a judge shall
 6   disqualify herself if she has “personal knowledge of disputed evidentiary facts concerning
 7   the proceeding.” 28 U.S.C. § 455(b)(1); United States v. Johnson, 610 F.3d 1138, 1147 (9th
 8   Cir. 2010).    Plaintiff has not alleged that Undersigned has such knowledge, and
 9   Undersigned has no such knowledge. Accordingly, the Court finds that a reasonable person
10   with knowledge of all the facts would not conclude that this Court’s impartiality might
11   reasonably be questioned. Further, a motion for recusal is legally insufficient where the
12   motion is comprised of conclusory assertions and fails to set forth adequate and specific
13   facts suggesting that the judge was personally biased or prejudiced against movant or
14   complete impartiality might reasonably be questioned.            28 U.S.C. § 455 (2012);
15   Rademacher v. City of Phoenix, 442 F.Supp. 27, 29 (D. Ariz. 1977); see Willenbring v.
16   United States, 306 F.2d 944, 946 (9th Cir. 1962). Plaintiff’s motion for recusal is legally
17   insufficient because Plaintiff failed to provide adequate and specific facts in support of any
18   proper recusal basis. Further, there is no basis to question Undersigned’s impartiality.
19   Plaintiff’s dissatisfaction with this Court’s adverse legal rulings against him is insufficient
20   basis for a motion to recuse.
21          Accordingly,
22          IT IS ORDERED denying Plaintiff’s Motion for Judge Recusal (Doc. 51).
23          Dated this 27th day of May, 2020.
24
25
26
27
28


                                                  -3-
